Citation Nr: 1018857	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  09-01 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of right wrist surgery, to include a scar and 
ganglion cyst.  

2.  Entitlement to service connection for residuals of right 
wrist surgery, to include a scar and ganglion cyst.   

3.  Entitlement to service connection for flexion contracture 
deformity of the right hand 5th (little) digit.    


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant
Appellant's spouse


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to 
January 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from March 2008 and March 2009 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which, respectively and in pertinent 
part, denied entitlement to service connection for residual 
of a wrist injury and a flexion contracture deformity of the 
right hand 5th (little) digit.    

The issues have been recharacterized to comport to the 
evidence of record.  

The Veteran testified before the undersigned Veterans Law 
Judge at a Board hearing at the RO in April 2010.  A 
transcript of the hearing is of record.  At this hearing the 
Veteran withdrew his claims of service connection for 
peripheral neuropathy of the bilateral upper and lower 
extremities, chronic obstructive pulmonary disease (COPD), 
benign prostatic hypertrophy, and skin cancer.  Thus, these 
claims are no longer before the Board.  See 38 C.F.R. § 
20.204.  

The RO failed to address the new and material evidence issue 
in the rating decision on appeal.  Irrespective of the RO's 
inaction, the Board must decide whether the Veteran has 
submitted new and material evidence to reopen the claim of 
service connection for residuals of right wrist surgery.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002 and Supp. 2009).

The issues of residuals of service connection for right wrist 
surgery, to include a scar and ganglion cyst, and service 
connection for flexion contracture deformity of the right 
hand 5th (little) digit are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Board denied entitlement to service connection for 
residuals of an injury to the right arm in a September 1983 
rating decision, the RO confirmed the denial of service 
connection for a right forearm disability in a June 1988 
administrative decision, for right forearm cellulitis, 
claimed as surgery on arm, in a November 1999 rating 
decision, and for right forearm cellulitis in an April 2000 
administrative decision.  The appellant received timely 
notice of these determinations but did not appeal, and these 
decisions are now final.

2.  Evidence received since the April 2000 administrative 
decision is not duplicative, cumulative, or redundant of 
evidence previously considered, and relates to the pertinent 
unestablished facts necessary to substantiate the claim of 
entitlement to service connection for residuals of right 
wrist surgery, to include a scar and ganglion cyst.  






CONCLUSION OF LAW

New and material evidence has been received since the April 
2000 administrative decision, and the claim of entitlement to 
service connection for residuals of right wrist surgery, to 
include a scar and ganglion cyst, is reopened.  38 U.S.C.A. § 
5108 (West 2002 and Supp. 2009); 38 C.F.R. § 3.156 (a) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Reopening the claim of service connection for residuals of 
right wrist surgery, to include a scar and ganglion cyst, has 
been considered with respect to VA's duties to notify and 
assist.  Given the favorable outcome noted above, no 
conceivable prejudice to the Veteran could result from this 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Analysis

The Veteran seeks to reopen a previously denied claim of 
residuals of right wrist surgery, to include a scar and a 
ganglion cyst.  At his April 2010 hearing he testified that 
as a result of surgery during service he has a scar on his 
right arm.  

In April 2000, the RO found that service connection for right 
forearm cellulitis should not be reopened on the basis that 
the Veteran failed to submit new and material evidence since 
the RO's rating decisions in May 1988 and November 1999.  The 
RO did not state what the basis of the denial of the claims 
to reopen service connection in the May 1988 or November 1999 
rating decisions or the September 1983 Board decision.  
However, none of the prior Board or RO decisions addressed 
whether the Veteran's residuals of right wrist surgery 
disability includes a scar.  The Veteran did not appeal any 
of decisions and they are all now final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.160 (d), 20.200, 20.201, 20.302, 20.1100, 
20.1103.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must present a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (a).

In determining whether evidence is "new and material," the 
creditability of the new evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

Evidence submitted since the April 2000 administrative 
decision pertaining to the Veteran's claimed disability 
includes his April 2010 testimony that he has a scar as a 
result of the procedure performed on his right wrist during 
service.  

The April 2010 testimony is new because it is not duplicative 
of evidence considered by the RO at the time of its April 
2000 administrative decision.  38 C.F.R. § 3.156 (a).

The Board presumes the credibility of the Veteran's testimony 
and notes that he is competent to state whether he observes a 
scar.  See Justus, 3 Vet. App. at 513; Charles v. Principi, 
16 Vet. App. 370 (2002).  November 1968 service treatment 
records (STRs) note that an incision was made into the center 
of the Veteran's abscess on his right forearm, and the 
Veteran's July 1969 separation examination report notes that 
the Veteran has a scar of his mid v. frontal.  The Veteran's 
testimony, when considered along with his STRs, clearly 
relates to the unestablished fact necessary for an award of 
service connection and the reason for the prior denial; that 
is, whether the Veteran has current residuals of right wrist 
surgery related to service as required by 38 C.F.R. § 3.303.  
Nor is the April 2010 testimony redundant of previous 
evidence as the issue of whether the Veteran's residuals of 
right wrist surgery includes a scar has not been raised by 
the Veteran previously or addressed by prior RO or Board 
decisions.  Thus, the April 2010 testimony is material.  38 
C.F.R. § 3.156 (a).

As the new evidence presents a reasonable possibility of 
substantiating the claim, reopening the claim of entitlement 
to service connection for residuals of right wrist surgery, 
to include a scar and ganglion cyst, is warranted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).


ORDER

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for residuals of 
right wrist surgery, to include a scar and ganglion cyst, to 
this extent only the claim, is granted.


REMAND

The Veteran seeks service connection for residuals of right 
wrist surgery, to include a scar and ganglion cyst, and 
service connection for flexion contracture deformity of the 
right hand 5th (little) digit.  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence or other competent 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  

Regarding the service connection claim for residuals of right 
wrist surgery, to include a scar and ganglion cyst, the 
Veteran testified that he had surgery on his right forearm 
during service, which resulted in a scar.  The Board finds 
that the Veteran's testimony regarding his current scar is 
credible, and notes that he is competent to report symptoms 
capable of lay observation such as a scar.  See Charles, 
supra.  

The Veteran's STRs indicate that he had surgery on his right 
forearm and was given an admission diagnosis of cellulitis of 
the right forearm and a discharge diagnosis of abscess and 
cellulitis of the distal right forearm.  His July 1969 
separation examination shows that he had a scar on his mid v. 
frontal. 
 
Thus, the record contains competent medical evidence of a 
current scar of the right forearm, which may have resulted 
from surgery during service.  Whether there are other 
residuals from the Veteran's in service surgery or the in-
service medical condition or disease necessitating surgery is 
not clear based on the medical evidence of record.  Thus, 
there is insufficient medical evidence for the Board to 
decide the Veteran's claim on a direct basis and a VA medical 
examination must be provided.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); 38 C.F.R. § 3.159 (c).

Regarding the service connection claim for a flexion 
contracture deformity of the right hand 5th (little) digit, a 
VA examination was conduced in February 2009 to address the 
nature and etiology of the Veteran's claimed flexion 
contracture deformity.  The Veteran reported that in the 
1970s he noticed his right little digit began drawing up, and 
that he had ganglion cysts removed in 1982 and 11 years 
earlier.  The examiner opined that the Veteran's current 
disability of the fifth finger is not caused by, or a result 
of, a bug bite that led to cellulitis of the right forearm 
and created residual disability to the right little finger.  
The rationale provided for this opinion was that the Veteran 
fully recovered from his cellulitis in 1968 and worked many 
years in carpentry.  

At his April 2010 hearing the Veteran testified that in 1968 
he had an incision to remove an abscess and that immediately 
following that surgery his little finger on the right hand 
started hurting, but that it did not bend until very shortly 
after surgery in 1982.  

It appears that the February 2009 VA examiner did not discuss 
the fact that the Veteran reported pain in his right fifth 
finger immediately after his in service surgery.  Likewise, 
the examiner did not address whether the Veteran's post 
service ganglion cyst surgeries were due to a condition or 
disease, including cellulitis, which began during service.  

Given that the February 2009 VA examiner may have based his 
opinion on an incorrect factual basis and did not address a 
possible etiology of the Veteran's claimed disability, a new 
VA examination and opinion should be provided regarding the 
nature and etiology of the Veteran's claimed flexion 
contracture deformity of the right hand 5th (little) digit.  
See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical 
opinion based on an inaccurate factual premise is not 
probative).  See also McLendon, 20 Vet. App. at 79; 38 C.F.R. 
§ 3.159 (c).

The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
requested.)

1.  Schedule the Veteran for a VA medical 
examination to determine the nature and 
etiology of his claimed residuals of right 
wrist surgery, to include a scar and 
ganglion cyst, and a flexion contracture 
deformity of the right hand 5th (little) 
digit disability.  

A.  As to any current residual of right 
wrist surgery, to include, a scar, a 
ganglion cyst, or cellulitis, 
identified, the examiner is to provide 
an opinion as to whether it is at least 
as likely as not related to, or had its 
onset during, service.  If a scar is 
identified and found to be related to 
service, the examiner is to thoroughly 
describe it, including whether it is 
painful.

B.  As to any current flexion 
contracture deformity of the right hand 
5th (little) digit identified, the 
examiner is to provide an opinion as to 
whether it is at least as likely as not 
related to, or had its onset during, 
service.  Additionally, the examiner 
must address whether it is at least as 
likely as not that the condition or 
disease necessitating surgery during 
service was the same condition or 
disease, or was otherwise related to, 
the condition or disease necessitating 
ganglion cyst surgery after service in 
1982.  The examiner must accept as fact 
that following the 1968 incision to 
remove an abscess the Veteran's little 
finger on his right hand was painful.  
If the examiner finds that the 
Veteran's flexion contracture deformity 
is not related to service, he is asked 
to provide an opinion as to what the 
most likely etiology of it is.  

The claim folder must be made available to 
the examiner for review in conjunction 
with the examination.  A detailed 
rationale for all medical opinions must be 
provided.

2.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claims should 
then be readjudicated.  If either of the 
claims remain denied, issue a supplemental 
statement of the case (SSOC) containing 
notice of all relevant actions taken on 
the claims, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal, and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


